Title: Enclosure: Appropriation of Ten Thosand Dollars for the Purpose of Defraying the Contingent Charges of Government, 27 May 1794
From: Treasury Department,Nourse, Joseph
To: 









Appropriation Of Ten Thousand Dollars for the Purpose of Defraying the Contingent  Charges of Government, by the Act of 26. March 1790.




Dr.




Cr.  


1794.


1793.




Januy. 3d.
To Warrant No. 3322 in favor of Bartholemew Dandridge being for so much paid by Edward Carrington to Andrew Beedles for carrying a Packet of Dispatches from the President of the United States to Mr. Jefferson, 16th. October 1793
13.33
Decemr. 31.
By Balance unexpended as ⅌ certified Account rendered under this date, and lay’d before Congress
8,154.50


Feby. 11.
To Warrant No. 3402 in favor of James Crawford, Assignee of John Halsey Assignee of Jacob Dohrman and Company Agents for Edward Church, being the Amount of a Bill of Exchange, Lisbon 19th. October 1793, drawn by Edward Church on the Secretary of State for the United States in favour of Jacob Dohrman and Company, for one hundred and fifty Pounds Sterling at the current Exchange upon London at the day of Acceptance and which the President of the United States has ordered to be paid out of the fund appropriated for the contingent expenses of Government, the rate of Exchange having been first ascertained to be 176 ⅌ cent at the time of Acceptance
704.  





March 7.
To Warrant No. 3447, in favour of Francis Malbone, Attorney for Edward Trowbridge Ellery, Clerk of the District and Circuit Courts in the District of Rhode-Island, for Eighteen Dollars and 66/100, being for a Screw press and frame procured by the said Clerk for the Use of the District and Circuit Courts in the District of Rhode Island, and which is to be paid out of the fund &ca.
18.66





April 16.
To Warrant No. 3593, in favour of Nathaniel C. Higginson, Agent appointed by the President of the United States, to proceed to the British West India Islands &ca
5,000.  





May 27.
To Balance unexpended subject to the Orders of the President of the United States
2,418.51


        



Dollars
8,154 50

Dollars
8,154 50






By Balance unexpended, subject to the Orders of the President of the United States Drs. Drs.
2,418.51






The said balance will be required to discharge an Account of Expences incurred by the Cutter which was dispatched by the President of the United States to Europe.



Treasury DepartmentRegister’s Office, 27th. May 1794.Joseph Nourse Regr.
